DK Sinopharma, Inc. Dongxing Building, 4th Floor No.1 Xinke Road Xi’an, the People’s Republic of China 710043 December 2, 2010 Securities and Exchange Commission treet, N.E., Stop 3561 Washington, D.C. 20549 Re: DK Sinopharma, Inc. Form 10-K for the fiscal year ended September 30, 2009 Forms 8-K and 8-K/A filed May 10, 2010 and May 21, 2010 Form 10-Q for the quarterly period ended June 30, 2010 File No. 333-156302 Ladies and Gentlemen: We acknowledge receipt of questions raised by the Staff of the Commission in its letter of comments dated November 17, 2010 to DK Sinopharma, Inc. (the “Company”).The Company hereby respectfully requests an extension of time to respond to these questions in order to allow for additional time for review and evaluation of the Company’s previous filings in light of Staff’s recent comments.The Company hereby undertakes to provide a substantive response to Staff’s November 17, 2010 comments on or before December 16, 2010. If you have any further comments and/or questions, please contact the undersigned at (011-86) 29-8224-7500 or Marc J. Ross, Esq. at Sichenzia Ross Friedman Ference LLP at (212) 930-9700. Very truly yours, By: /s/Dongke Zhao Dongke Zhao Chief Executive Officer
